Title: General Orders, 14 February 1781
From: Washington, George
To: 


                        

                            
                            Head Quarters New Windsor Wednesday February 14th 1781
                            Parole
                            Countersigns
                        
                        The General with great satisfaction communicates to the Army the following Intelligence just received of
                            important and brilliant successes lately obtained over the Enemy in South Carolina.
                        Brigadier General Morgan who commands the light troops of General Greene’s army having taken post at the
                            Cowpens near Cherokee ford on broad river with about eight hundred men regulars and militia including a body of light
                            dragoons under Lieutenant Colonel Washington was attacked there on the 17th of January in the morning by Lieutenant
                            Colonel Tarleton with a body of horse and infantry amounting to about a thousand—The enemy at first charged with great
                            impetuosity and advancing under a severe fire drove in our advanced parties and being more numerous gained the flanks of
                            the principal body and obliged them to retire about fifty paces; there a halt was made and our troops in turn advancing
                            with a brisk fire threw the enemy into disorder which being observed by Lieutenant Colonel Howard of the Maryland troops
                            he gave orders to the whole to charge bayonets which We executed with such vigor as to complete the route of the enemy and
                            oblige them to a precipitate flight—Lieutenant Colonel Washington about the same time perceiving that the British Cavalry
                            had fallen upon our Riflemen charg’d them with such firmness as immediately drove them into confusion. This was the more
                            honorable from the disparity in numbers Colonel Washington having only eighty horse and the enemy two hundred and eighty.
                            The enemy were pursued more than twenty miles—their Loss consisted in ten commissioned officers and upwards of an hundred
                            rank and file killed and two hundred wounded—twenty nine commissioned officers and five hundred prisoners—two field
                            pieces—two Standards—eight hundred musquets—one travelling forge—thirty five waggons—upwards of an hundred dragoon
                            horses—and their Music—all which articles fell into the hands of our troops In their retreat they destroyed the greatest
                            part of their Baggage which was considerable—the Loss on our side consisted only in twelve killed and sixty wounded.
                        This Victory so decisive and Glorious gained with an inferior force over a select corps of British troops
                            reflects the highest honor on our arms and must have an important influence on the Affairs of the South.
                        About three weeks before Lieutenant Colonel Washington with his dragoons and some mounted Militia had fallen
                            in with a party of two hunderd and fifty Georgia tories killed and wounded an hundred and fifty and took forty
                        prisoners.
                    